Exhibit 21 SUBSIDIARIES OF THE REGISTRANT NAME STATE OR COUNTRY OF ORGANIZATION OR INCORPORATION Luby’s Fuddruckers Restaurants, LLC Texas Luby’s Bevco, Inc. Texas Luby’s Bev I, LLC Texas Luby’s Bev II, LLC Texas Fuddruckers of HowardCounty, LLC Maryland Fuddruckers of Annapolis, LLC Maryland Fuddruckers of Brandywine, LLC Maryland Paradise Cheeseburgers, LLC Texas Paradise Restaurant Group, LLC Delaware Cheeseburger of Algonquin, LLC Illinois Cheeseburger of California, LLC Maryland Cheeseburger of Downers Grove, LLC Illinois Cheeseburger of Evansville, LLC Indiana Cheeseburger of Fishers, LLC Indiana Cheeseburger of Fredericksburg, LLC Virginia Cheeseburger of Ft. Meyers, LLC Florida Cheeseburger of Hilliard, LLC Ohio Cheeseburger of Kansas City, LLC Kansas Cheeseburger of Middleton, LLC Wisconsin Cheeseburger of Myrtle Beach, LLC South Carolina Cheeseburger of Newark, LLC Delaware Cheeseburger of Newport News, LLC Virginia High Tides of Omaha, LLC Nebraska Cheeseburger of Pasadena, LLC Maryland Cheeseburger of Sandestin, LLC Florida Cheeseburger of Secaucus, LLC New Jersey Cheeseburger of Southport, LLC Indiana Cheeseburger of Sterling Heights, LLC Michigan Cheeseburger of Terre Haute, LLC Indiana Cheeseburger of Virgina Beach, LLC Virginia Cheeseburger of Wallkill, LLC New York Cheeseburger of Woodbridge, LLC Virginia Cheeseburger in Paradise of Anne Arundel County, Inc. Maryland Cheeseburger in Paradise of St. Mary’s County, LLC Maryland Other subsidiaries in the process of dissolution Various
